Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/27/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reese in view of Quintera (US 9,353,292).
Reese (US 2016/0297935) teaches forming a carbon nanofiller composite polymer and mixing it or embedding it with a second polymer material to form a 
Reese teaches extrusion, milling, and/or pellet polymer materials separately mixed to a second polymer (See claims) that are considered to meet the claimed sheetlet structure as defined within the specification.   
Reese teaches a filament or fiber parts (See [0045-0046]). 
Reese also teaches a powder (see claims, [0012], and [0007]).  
Regarding claim 3, Reese teaches forming pellets or filaments for processing the composite (See claims and [0009]) and desires mixing the CNT filled polymer with the second polymer wherein the CNTs are not provided on a nanoscale. One of ordinary skill would have found it obvious to provide a CNT Sheetlet (or filament) length within the broadly claimed range dependent upon the 2D printing application and desired properties.  
Regarding claim 23, the art does not necessarily require the product by process steps wherein the product is otherwise taught by the art even if by a different method. In the instant case the art is considered to meet the article claim structurally and compositionally.    
Regarding claims to physical properties such as resistance (Claim 4) given the same composition (polymers and CNTs) and substantially similar process the art would be expected to provide the same properties especially wherein an overlapping percentage of CNTs is provided. 
Reese teaches pelletizing or milling processes which would render obvious a powder polymer film or article formation (see claims). 
Regarding claim 9, the article of Reese does not limit the shape or use, it does teach using an extruder (see claims) which would render obvious a filament extruded from the extruder. 
Regarding claims 10-11, Reese is considered an article and the article is capable of use as an air or space component absent evidence to the contrary. 
Reese may not teach sheets.
Quintera (US 9,353,292) teaches forming a nanocomposite additive comprising a CNT sheet formed from a polymer and CNTs mixed together into the sheet and then cut to sizes maximum of 0.2 to 4 cm (see claims, particularly claim 11). The sheets are then added to a matrix to form a composite material (see claims). 
Quintera teaches the nanocomposite improves mechanical resistance, load strength, and high temperatures (see abstract). 
It would have been obvious to one of ordinary skill in the art at the time of filing to provide nanocomposite additive sheets as above to provide improved mechanical resistance, load strength, and high temperatures (see abstract). 
 It would have been obvious to provide the claimed sizing of Quintera as well because the nocomposite improves mechanical resistance, load strength, and high temperatures (see abstract). 


Claims 1-11, and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reese in view of Quintera (US 9,353,292), as above, in view of Aston.

Aston (US 2016/0200460) teaches forming a CNT composite with a polymer using cut carbon fibers, CNT yarns or chains of CNTs and/or CNTs with ordered orientations (See [0013]). The CNTs can have lengths from 10 micrometers to 10 mm (see 0013]). 
Aston teaches the layers provide protections including EMI shielding, thermal protection, and physical protection (See [0010]). 
It would have been obvious to one of ordinary skill in the art at the time of filing to provide sheetlet material having the claimed or overlapping dimensions in order provide a polymer composite which provides  toughness or protections including EMI shielding, thermal protection, and physical protection (See [0010]). 






Response to Arguments
Applicant’s arguments with respect to pending claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion


 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H MILLER whose telephone number is (571)272-1534.  The examiner can normally be reached on M-TH 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/DANIEL H MILLER/Primary Examiner, Art Unit 1783